Citation Nr: 1761021	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-36 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C. § 1151 for decreased vision of the right eye. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2012, VA received a correspondence from the Veteran requesting that his claim for compensation under 38 U.S.C. § 1151 for decreased vision of the right eye be reopened.  While the RO treated this correspondence as a claim to reopen, the Board observes that the communication expressed disagreement with the prior denial and was received within one year of the notification of the denial.  Following issuance of a statement of the case (SOC) on September 18, 2014, a substantive appeal was received on October 3, 2014, within 60 days of issuance of the SOC.  Thus, the Board finds that a timely appeal of the September 2011 rating decision has been completed.  
 
In October 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  A March 1996 rating decision denied the Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye; the Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period following issuance of notice of the March 1996 rating decision.

2.  An October 2007 Board decision denied the Veteran's petition to reopen a claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye; the Veteran has not submitted a motion for reconsideration of the October 2007 Board decision and did not timely appeal that decision.

3.  Evidence received since the October 2007 Board decision is new, but is not material and does not raise a reasonable possibility of substantiating the claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156 (b), 20.200, 20.202, 20.302, 20.1103 (2017).

2.  The October 2007 Board decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

3.  New and material evidence has not been received to reopen a claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye; therefore, the claim is not reopened.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran has not been afforded a VA opinion in connection with the petition to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye.  VA's duty to provide a claimant an examination or opinion does not extend to claims to reopen a finally adjudicated claim unless new and material evidence has been presented or secured.  38 C.F.R. § 3.159 (c) (4) (iii); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  In this decision, the Board finds that new and material evidence has not been received to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye.  Therefore, a remand for a VA examination is not required.  See Id.  

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  An exception to this rule is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Generally, compensation is available under the provisions of 38 U.S.C. § 1151 where a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA.  In such cases, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).  The law requires not only that the VA treatment in question resulted in additional disability or death, but also that the proximate cause of the additional disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  

Analysis

The Veteran submitted an original claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye in October 1995.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received October 1995.  Evidence submitted in support of the claim included VA treatment records showing the physician and Veteran discussed the risks of surgery and reflecting the Veteran's progress after surgery.  In the March 1996 rating decision, the RO denied the Veteran's claim, explaining that the decreased vision in the right eye is considered a necessary consequence of treatment or examination.  The RO notified the Veteran of the decision in a letter dated in April 1996.  The letter was enclosed with a VA Form 4107, Your Rights to Appeal our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue, and new and material evidence was not received within the one-year period following notice of the decision.  As such, the Veteran did not timely appeal the March 1996 rating decision's denial of entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye.  See 38 C.F.R. § 3.156 (b), 20.201, 20.302.  The March 1996 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

The Veteran submitted a petition to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye in September 2000.  See VA Form 21-4138, Statement in Support of Claim, received September 2000.  In that petition, the Veteran contended that he was not told of the risks and benefits of glaucoma filtration surgery and that he was assured there would be no loss of vision.  In an August 2001 rating decision, the RO denied the Veteran's petition, explaining that evidence received since the prior denial was not new and material as to the Veteran's claim.  The Veteran submitted a timely notice of disagreement with the denial of the issue in August 2002 and, following issuance of a SOC in February 2003, submitted a timely substantive appeal in April 2003.  The Board issued a decision in October 2007 denying the Veteran's petition to reopen the previously denied claim.  In the decision, the Board explained that the evidence received since the prior denial does not suggest that the Veteran has additional disability of the right eye, not a necessary consequence, due to the VA surgery in March 1995.  The Board acknowledged the Veteran's contentions that he was not informed of the risks associated with the March 1995 surgery.  However, the Board concluded that the additional evidence was cumulative or redundant, and did not otherwise show that the Veteran has additional disability attributable to his March 1995 VA surgery or that, even if he does have additional disability, it is not the result of carelessness, negligence, lack of proper skill, or error in judgment in the provision of his VA treatment or was not a necessary consequence of his VA treatment.  The Veteran did not file a motion for reconsideration of the decision, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the Board decision to the Court within the prescribed period of time.  Accordingly, the October 2007 Board decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  

Evidence received since the final October 2007 Board decision that is relevant to the claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye includes the Veteran's service treatment records, private treatment records, statements by the Veteran and his family, the Veteran's Social Security Administration (SSA) records, letters from his private physician, and testimony at the October 2017 Board hearing.  

Upon careful review of the evidence of record, the Board finds that new and material evidence has not been received to reopen the previously denied claim of entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye.

For evidence to be new and material for a 38 U.S.C. § 1151 claim, it would have to tend to show that the Veteran's current right eye disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating his right eye disability in March 1995, or that the current disability was due to an event not reasonably foreseeable.  

Concerning the receipt of service treatment records after the final October 2007 Board decision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156 (c) (1).  In this case, the service treatment records do not contain any relevant evidence and; therefore, new and material evidence is still required to reopen the claim.  

The Veteran's statements in the Statement in Support of Claim received in August 2011 and during the October 2017 Board hearing that he was not properly informed of the potential side effects of his surgery are not "new" as they are cumulative and redundant of his prior assertions that were considered in the Board's previous final decision.  
  
The Board finds that the remaining evidence received since the October 2007 Board decision, including the Veteran's SSA records, private treatment records and letters from his private physician do discuss the current nature of his right eye disability.  However, they do not suggest that the Veteran may have experienced additional disability as a result of VA care or that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating his right eye disability in March 1995, or that the current disability was due to an event not reasonably foreseeable.  Specifically, March 2012 and October 2017 letters from the Veteran's private physician merely state the current degree of the Veteran's disability.  The letters do not discuss whether the Veteran's current right eye disability may have experienced additional disability as a result of VA care.  Therefore, the private medical records, to include the private physician letters, are new in that they were not considered by VA in the prior final decision.  However, they are not material because when considered either alone or in conjunction with previous evidence of record, they do not relate to an unestablished fact necessary to substantiate the claim.  

In summary, the October 2007 Board decision denied the Veteran's petition to reopen a claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye because the additional evidence provided was cumulative or redundant, and did not otherwise show that the Veteran has additional disability attributable to his March 1995 VA surgery.  The record shows that, in rendering that decision, the Board considered the Veteran's statements that he was not provided notice of the possible side effects of his right eye surgery.  The October 2007 Board decision became final because the Veteran did not file a motion for reconsideration of the decision, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  The Veteran now seeks to reopen the claim.  He again asserts that he was not provided notice of the possible side effects of the March 1995 right eye surgery.  He also provided new evidence relating to the current nature of his right eye disability.  However, the Veteran's assertions are not new because they are essentially duplicative of the arguments previously made, which were considered in the prior final decision, and are merely restatements of evidence considered by the Board in rendering the prior final decision.  Furthermore, other evidence associated with the record since the prior final decision is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  As such, new and material evidence to reopen the finally disallowed claim of entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye has not been submitted, the benefit of the doubt doctrine is not for application, and the claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C. § 5107 (b) (2017); 38 C.F.R. § 3.102 (2017)   


ORDER

New and material evidence has not been received, and the claim for entitlement to compensation under 38 U.S.C. § 1151 for decreased vision of the right eye is not reopened.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


